DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  A claim cannot depend upon itself.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim requires a force sensor and this claim is modifying this to require a displacement sensor which is not the same measurement causing the claim 20 to change the limitation of the independent claim as opposed to further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shinners (U.S. Pub. No. 2002/0187819).
Regarding claim 1, Singh discloses a method of monitoring a throughput of a crop, the method comprising: 
picking cut organic material out of a field using agricultural equipment (paragraph 1); 
conveying the cut organic material through a feed mechanism (fig. 1) of the agricultural equipment, the feed mechanism including a rotor (109, 117, 123) and a floor proximate the rotor (shown in fig. 3 at 303); 
measuring, with a first sensor (304) associated with the floor, force data during the conveying, the force data comprising at least one of: 
a force exerted on the floor (304 is a force sensor), 
a pressure applied to the floor (force option addressed), and 
a displacement of the floor (force option addressed); and 
correlating the force data to a rate of the cut organic material being conveyed through the feed mechanism (paragraph 69).
Regarding claim 2 which depends from claim 1, Singh discloses further comprising measuring, with a second sensor associated with the rotor, speed data comprising a speed of the rotor during the conveying, wherein the correlating is further performed using the speed data (fig. 7 shows 706 as the rollers 109 with a sensor 716 measuring their speed).
Regarding claim 3 which depends from claim 1, Singh discloses further comprising outputting in real-time the rate of the cut organic material being conveyed through the feed mechanism (paragraph 9).
Regarding claim 4 which depends from claim 3, Singh discloses wherein the agricultural equipment comprises 
a tow vehicle and a towable implement including the feed mechanism (paragraph 11 discloses trailing vehicles), and 
wherein the outputting comprises displaying, on a user interface of the tow vehicle, the rate of the cut organic material being conveyed through the feed mechanism (paragraph 190).
Regarding claim 5 which depends from claim 1, Singh discloses further comprising adjusting an operating parameter of the agricultural equipment in response to the force data (paragraph 190 discloses displaying an optional ground speed).
Regarding claim 6 which depends from claim 5, Singh discloses wherein the adjusting the operating parameter of the agricultural equipment includes adjusting at least one of: a moving speed of the agriculture equipment (paragraph 190 discloses ground speed adjustments), and a rotational speed of the rotor.
Regarding claim 7 which depends from claim 5, Singh discloses wherein the agricultural equipment comprises a tow vehicle and a towable implement (paragraph 11 discloses trailing vehicles), and wherein the adjusting the operating parameter of the agricultural equipment includes adjusting at least one of: a driving speed of the tow vehicle (paragraph 190 discloses ground speed adjustments), and a rotational speed of a power take-off of the tow vehicle.
Regarding claim 8 which depends from claim 7, Singh discloses wherein the adjusting the at least one of: a driving speed of the tow vehicle, and a rotational speed of a power take-off of the tow vehicle is performed autonomously (paragraph 191 discloses automatic adjustments).
Regarding claim 9 which depends from claim 8, Singh discloses wherein the agricultural equipment is equipped with a tractor implement management (TIM) system or an ISOBUS-compatible system, and wherein the adjusting the at least one of: a driving speed of the tow vehicle, and a rotational speed of a power take-off of the tow vehicle is performed autonomously in response to an instruction sent from the towable implement to the tow vehicle (paragraph 191 discloses automatic adjustments).
Regarding claim 10 which depends from claim 1, Singh discloses wherein the floor proximate the rotor is movable with respect to an axis of rotation of the rotor (paragraph 68).
Regarding claim 11 which depends from claim 11, Singh discloses wherein the first sensor is a displacement sensor that measures at least one of: a linear displacement of the floor during the conveying, and an angular displacement of the floor during the conveying (As per 112 rejection above it is not clear what this claim requires but paragraph 67 force option addressed through sensor 304 which a linear displacement is not a force).
Regarding claim 12 which depends from claim 1, Singh discloses further comprising transmitting the rate of the cut organic material being conveyed through the feed mechanism to a processor remote from the agricultural equipment (paragraph 9 discloses transmitting the data).
Regarding claim 13 which depends from claim 12, Singh discloses further comprising outputting, by the processor, a yield map based on the rate of the cut organic material being conveyed through the feed mechanism (paragraph 9).
Regarding claim 14, Singh discloses a system for monitoring a throughput of a crop, the system comprising: 
an agricultural baler (paragraph 11) comprising a crop pickup portion and a baling portion, the crop pickup portion including at least one rotor and a floor proximate the rotor and being configured to pick up cut organic material from a field and convey the cut organic material downstream to the baling portion, and the baling portion being configured to receive the cut organic material being conveyed by the crop pickup portion and bale the cut organic material; 
a material throughput sensing system comprising: a first sensor operatively coupled to the floor and configured to measure force data proportional to a force being exerted on the floor by the cut organic material conveyed by the crop pickup portion; and a second sensor operably coupled to the rotor and rotor and configured to measure speed data proportional to a rotational speed of the rotor as the cut organic material is conveyed by the crop pickup portion; and a processor configured to correlate the force data and the speed data to a rate of the cut organic material being conveyed through the crop pickup portion (the limitations of this claim have been addressed in claims 1 and 2 above).
Regarding claim 15 which depends from claim 14, Singh discloses further comprising a tow vehicle configured to tow the agricultural baler, wherein the processor is further configured to output in real-time the rate of the cut organic material being conveyed through the crop pickup portion to the tow vehicle (paragraph 11).
Regarding claim 16 which depends from claim 15, Singh discloses wherein the processor is further configured to adjust an operating parameter of the tow vehicle in response to the force data and the speed data (paragraph 191).
Regarding claim 17 which depends from claim 16, Singh discloses wherein adjusting an operating parameter of the tow vehicle comprises adjusting at least one of: a driving speed of the tow vehicle (paragraph 191), and a rotational speed of a power take-off of the tow vehicle.
Regarding claim 18 which depends from claim 17, Singh discloses wherein the agricultural baler and the tow vehicle are equipped with a tractor implement management (TIM) system or an ISOBUS- compatible system, and wherein the adjusting the at least one of: a driving speed of the tow vehicle, and a rotational speed of a power take-off of the tow vehicle is performed autonomously in response to an instruction sent from the agricultural baler to the tow vehicle (paragraph 191).
Regarding claim 19 which depends from claim 14, Singh discloses wherein the floor proximate the rotor is movable with respect to an axis of rotation of the rotor (paragraph 68).
Regarding claim 20 which depends from claim 19, Singh discloses wherein the first sensor is a displacement sensor that measures at least one of a linear displacement of the floor, and an angular displacement of the floor (claim 14 required a force sensor which has been addressed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747